DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites that “the first control signal comprises a mechanical movement of a linkage.”  It is unclear how an electrical signal may comprise a mechanical movement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labonville et al. (US 20100080669 A1, April 1, 2010) (hereinafter “Labonville”).
Regarding claim 1, Labonville teaches a hand grip apparatus (12, Figs. 3-7) for receiving operator input for controlling a surgical tool in a robotic surgery system (204, Fig. 1), the apparatus comprising: a generally tubular body having a proximal end shaped to be grasped by a hand of the operator and a distally located interface end operably configured to be coupled to an input apparatus for controlling the surgical tool (e.g., Figs. 3-7); a first control lever (28) attached to the body at a first pivot joint and extending along the body away from the proximal end, the first control lever terminating in a finger grip end (26) configured to receive one of the operator's fingers (e.g., [0034]), the first control lever being laterally moveable away from the body about the first pivot joint; a second control lever (28) attached to the body at a second pivot joint on a generally opposing side of the body to the first pivot joint, the second control lever extending along the body away from the proximal end and terminating in a thumb grip end configured to receive the operator's thumb (as suggested by, e.g., [0034]), the second control lever being laterally moveable away from the body about the second pivot joint, wherein movement of at least one of the first and second control levers is operable to produce a first control signal representing the movement (e.g., as suggested by [0037]); and an input control (30) on an upper surface of the body and generally interposed between the finger and thumb grip ends, the input control having an actuator surface that is angled towards the finger grip end and being operably configured to produce a second control signal in response to actuation of the actuator surface by one of the operator's fingers (e.g., [0037]).  See also Figs. 3-7 and associated text.
Regarding claim 2, Labonville teaches a hand grip apparatus of claim 1 wherein the first control signal comprises an electrical control signal and further comprising a sensor for producing the electrical control signal in response to lateral movement of at least one of the first and second control levers (e.g., [0040]-[0041]). 
Regarding claims 3-9, 11-13, 15-19, as discussed above, Labonville teaches a hand grip apparatus of claim 1 wherein the first control signal comprises (construed as caused by) a mechanical claim 3); wherein the actuator surface of the input control is oriented such that the operator's knuckles will be generally parallel to the actuator surface when grasped by the hand of the operator in a generally neutral position (as recited in claim 4); wherein the input control (30) is surrounded by a land disposed generally parallel to the actuator surface of the input control  (as recited in claim 5); wherein the first and second pivot joints are spaced apart on the body by a distance corresponding to a distance between the metacarpophalangeal joints of the thumb and index finger of an average operator (as recited in claim 6); wherein the first and second control levers are sized such that when grasped by the hand of an average operator, the finger grip end and thumb grip end on the respective levers are positioned to receive distal phalanges of the operator's finger and thumb (as recited in claim 7); wherein: the finger grip is configured to receive the operator's index finger; and the actuator surface of the input control is angled to be actuated by the index finger moving between the finger grip and the input control (as recited in claim 8); wherein: the finger grip is configured to receive the operator's middle finger; and the actuator surface of the input control is angled to be actuated by the index finger (as recited in claim 9); wherein the proximal end of the body has a rounded shape operable to receive and support a portion of the operator's palm when the body is grasped in the hand of the operator (as recited in claim 11); wherein the proximal end of the body (e.g., rightmost side, Fig. 4) is angled with respect to the tubular body (as recited in claim 12); wherein the tubular body has a neck portion interposed between the proximal end and the interface end (e.g., 16, Fig. 4), the neck portion having reduced cross sectional extent with respect to the proximal end (as recited in claim 13); wherein the first and second control levers are mounted to constrain the lateral movement of each of the levers to a range corresponding to an ergonomically comfortable lateral movement of the thumb and finger of an average operator (as recited in claim 15); wherein at least one of the finger and thumb grip ends comprises a retaining loop (26) operably configured to retain the operator's finger or thumb for actuating the respective levers (as recited in claim 16); wherein the retaining loop associated with the first control lever comprises a loop portion and an open portion, the open portion being disposed to permit lateral movement of the operator's finger between the finger grip and the input control (as recited in claim 17); wherein the retaining loop of the at least one of the finger and thumb grip ends is oriented downwardly at an angle corresponding to a natural orientation of the operator's thumb or finger when the body is grasped such that the operator's palm rests on an upper surface of the body (as recited in claim 18); wherein each of the first and second control levers are disposed within respective sculpted portions on generally opposing sides of the body, each extending forwardly from the proximal end toward the interface end (e.g., 16), the respective sculpted portions being operable to receive the operator's finger and thumb when the body is grasped from behind the proximal end (as recited in claim 19).
Regarding claim 21, as discussed above, Labonville teaches a method for receiving operator input in a robotic surgery system, the method comprising: receiving a hand of the operator at a generally tubular body having a proximal end shaped for to be grasped by the operator's hand, the tubular body having a distally located interface end operably configured to be coupled to the input apparatus; receiving one of the operator's fingers in a finger grip end of a first control lever attached to the body at a first pivot joint and extending along the body away from the proximal end, the first control lever being laterally moveable away from the body about the first pivot joint; receiving the operator's thumb in a thumb grip end of a second control lever attached to the body at a second pivot joint on a generally opposing side of the body to the first pivot joint, the second control lever extending along the body away from the proximal end and being laterally moveable away from the body about the second pivot joint; receiving one of the operator's fingers at a input control on an upper surface of the body and generally interposed between the finger and thumb grip ends, the input control having an actuator surface that is angled towards the finger grip end; producing a first control signal at the interface in response to lateral opening and closing movements of the operator's finger and thumb causing corresponding lateral movement of the first and second control levers; and producing a second control signal at the interface end in response to actuation of the input control (as recited in claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Labonville.
Regarding claims 22-24, Labonville teaches generally that the hand grip may control surgical end effectors that open and close.  See e.g., [0030], [0037] (“… grip controllers 28 may provide a range of input values that allows the surgical tool 204 to be moved between opened and closed positions.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Labonville such that the method further comprises 
receiving the first control signal at an input apparatus for controlling a surgical tool, the first control signal being operable to control opening and closing functions open of a jaw of an end effector associated with the surgical tool (as recited in claim 22); further comprising receiving the second control signal at an input apparatus for controlling a surgical tool, the second control signal being operable to control additional functions associated with the surgical tool  (as recited in claim 23); wherein the additional functions comprise one of: supply of an electrical current through the jaws of the surgical tool for electro-cauterization of tissue; and functions associated with a surgical viewing system for generating views of a surgical site  (as recited in claim 24) in order to improve the control of the surgical tool.

Allowable Subject Matter
Claims 10, 14, 20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of a hand grip apparatus (and method of use) wherein the proximal end of the body is configured to receive one of a plurality of different removable end caps, the removable end cap facilitating configuration of the apparatus in accordance with the operator's preference (as recited in claim 10); wherein the first and second control levers are mechanically coupled such that movement of one of the control levers causes a corresponding opposing lateral movement of the other of the control levers (as recited in claim 14); further comprising at least one proximity sensor disposed to sense one of: the operator's hand grasping the hand grip apparatus; and a position of the operator's hand with respect to the tubular body (as recited in claim 20); further comprising receiving a signal from at least one proximity sensor disposed to sense one of the operator's hand grasping the hand grip apparatus and a position of the operator's hand with respect to the tubular body  (as recited in claim 25).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792